FILED
                             NOT FOR PUBLICATION                            DEC 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZHONGMING ZHOU,                                  No. 13-71601

               Petitioner,                       Agency No. A095-302-749

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Zhongming Zhou, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings sua sponte. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      As Zhou acknowledges in his opening brief, we lack jurisdiction to review

the BIA’s discretionary decision not to reopen removal proceedings sua sponte.

See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      In light of our disposition, we do not reach Zhou’s remaining contentions.

      PETITION FOR REVIEW DISMISSED.




                                         2                                  13-71601